DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	Applicant’s amendments filed on 08/17/2021 have been entered. Claims 1, 7-8, 12-20 and 22 have been amended. Claim 21 has been canceled. Claim 23 has been added. Claims 1-20 and 22-23 are pending in this application, with claims 1, 19 and 20 being independent.



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 1, 7, 13-15, 19-20 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara et al., (“Kitahara”) [US-2012/0068980-A1] in view of Ito et al., (“Ito”) [US-2011/0304699-A1]
Regarding claim 1, Kitahara discloses an information processing device (Kitahara- Fig. 1: game apparatus 10 and ¶0007, an image processing system, and an image processing method that generate a new image by combining a real world image with a virtual world image) comprising:
circuitry (Kitahara- Fig. 6 and ¶0135, electronic components are mounted on electronic circuit boards) configured to:
acquire a captured image of a real space from an image capture device (Kitahara- Abstract and ¶0009, the captured image acquisition means acquires a captured image captured by a real camera [acquire a captured image from an image capture device]; Fig. 7 and ¶0153, on the upper LCD 22, a camera image CI is displayed, which is a real world image captured by a real camera built into the game apparatus 10 […] a real-time real world image (moving image) captured by the real camera built into the game apparatus 10 is displayed on the upper LCD 22 [acquire a captured image of a real space from an image capture device]);
recognize a real object in the real space from the captured image blue subject portion included in the camera image CI; ¶0118, subjects of specific colors (blue, green, and red in the above examples) are included in a captured image of the real world that is being captured by the user themselves; ¶0125, the colors of subjects are detected in the real world image); 
acquire position information of the real object (Kitahara- Fig. 6A-B and¶0113-0115, a blue subject is displayed on the upper LCD 22 [position information] […] a blue subject is captured [the real object] […] and satisfies the conditions for the appearance of the target object […] in FIG. 6B, a plurality of water droplets have appeared as the target object OBJ1 from near the center of the blue subject portion [position information] included in the camera image CI);

set an appearance position of the virtual object based on the position of the real object (Kitahara- ¶0009, generates an image of an object to be placed in a virtual world; Fig. 6B and ¶0115, a blue subject is captured so as to have a predetermined size or greater and satisfies the conditions for the appearance of the target object, the target object OBJ1 appears from the blue subject portion […] a plurality of water droplets have appeared  as the target object OBJ1 from near the center of the blue subject portion [an appearance position of a virtual object] included in the camera image CI; Fig. 7B and ¶0116, When the green subject included in the camera image CI has a predetermined size or greater and satisfies the conditions for the appearance of the target object, the target object OBJ2 appears from the green subject portion […] plants and flowers have appeared as the target object OBJ2 from near the center of the green subject portion included in the camera image CI; Fig. 8B and ¶0117, a flame has appeared as the target object OBJ3 from near the center of the red subject portion included in the camera image CI”); and
cause a display device (i.e., display device) to display a virtual space comprising the virtual object displayed at the position of the real object (Kitahara- ¶0013, generate an image of the virtual world, in which the object is viewed from the virtual camera, as the virtual world image by placing the object in the virtual world […] the image of the object in the virtual world image is combined with the captured image so as to overlap the detection position; Fig. 6B and ¶0115, a plurality of water droplets have appeared as the target object OBJ1 from near .
Kitahara fails to explicitly disclose recognize a real object in the real space from the captured image based on at least one of texture or shape of the real object; select, from a plurality of virtual objects, a virtual object for display at a position of the real object included in the acquired position information. 
However, Ito discloses
recognize a real object in the real space from the captured image based on at least one of texture or shape of the real object (Ito- Fig. 7 and ¶0139 disclose a marker 60 is being imaged by the outer imaging section 23. A square with an arrow is drawn on the marker 60, and the CPU 311 can determine whether or not the marker is included in the image by performing an image processing such as, for example, pattern matching on the image (real world image) acquired by the outer imaging section 23; Fig. 9 and ¶0155-0157 disclose the CPU 311 performs a marker recognition process);
select, from a plurality of virtual objects, a virtual object for display at a position of the real object included in the acquired position information (Ito- Fig. 7 shows dragon object 61 and flames 62 as a plurality of virtual objects. The virtual object of dragon object 61 positioned at the real object marker 60; ¶0139 discloses A square with an arrow is drawn on the marker 60, and the CPU 311 can determine whether or not the marker is included in the image by performing an image processing such as, for example, pattern matching on the image (real world image) acquired by the outer imaging section 23. When the marker 60 is imaged by the outer imaging section 23, a virtual object 61 representing a dragon on the marker 60 [a virtual object for display at a position of the real object] is displayed on the upper LCD 22 in a stereoscopically visible manner. Other than the dragon object 61, a virtual object 62 representing flames spitted by the dragon, a virtual object 63 representing a bullet [from a plurality of virtual objects], and the like are displayed on the upper LCD 22 in a stereoscopically visible manner; Fig. 9 and ¶0155-0158 disclose a marker recognition process […] the position and attitude of the marker 60 in the left real world image […] the position and attitude of the marker 60 in the right real world image [the acquired position information]; ¶0188 discloses At step S14 in FIG. 9, the CPU 311 selects one virtual object from among one or more virtual objects disposed in the virtual space; ¶0200 discloses generating an image of the dragon object 61 viewed from the left virtual camera 64L);
Ito further discloses
set an appearance position of the virtual object based on the position of the real object (Ito- ¶0140 discloses when the position and direction of the marker 60 displayed on the screen of the upper LCD 22 changes as the user moves the game apparatus 10, as a response to that, the positions and the directions of the virtual objects 61 to 63 will be changed. Therefore, the virtual objects 61 to 63 will appear to the user as if they truly exist in the real world);
cause a display device to display a virtual space comprising the virtual object displayed at the position of the real object (Ito- ¶0139 discloses When the marker 60 is imaged by the outer imaging section 23, a virtual object 61 representing a dragon on the marker 60 [the virtual object displayed at the position of the real object] is displayed on the upper LCD 22 in a stereoscopically visible manner)
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara to incorporate the teachings of Ito, and applying the dragon on 
Doing so a virtual object can be stereoscopically displayed on a stereoscopic display device in a manner allowing the user to easily view the virtual object stereoscopically.

Regarding claim 7, Kitahara in view of Ito, discloses the information processing device according to claim 1, and further discloses wherein the position information of the real object is expressed in an AR coordinate system (Kitahara- Figs. 17, 19-20 shows the coordinate system used to render the target object OBJ and the bullet object BO; ¶0175, the display image to be displayed on the upper LCD 22 is generated by superimposing the virtual world image on the real world image such that the virtual world image is given preference”; ¶0196, the motion of the game apparatus 10 may be calculated using so-called AR (augmented reality) technology).

Regarding claim 13, Kitahara in view of Ito, discloses the information processing device according to claim 1, and further discloses wherein the circuitry (see Claim 1 rejection for detailed analysis) is further configured to acquire size information of the real object (Kitahara- ¶0124, the target object OBJ that appears from the specific-colored subject may change in size when appearing, depending on the size of the subject in the real world image; Fig.9 and ¶0134, the target object data De is data concerning the target objects OBJ1 through OBJ3 described above, and includes […] target object size data De2, […] The target object size data De2 indicates the size of each target object when caused to appear in combination with the real world image).

Regarding claim 14, Kitahara in view of Ito, discloses the information processing device according to claim 13, and further discloses wherein the circuitry (see Claim 1 rejection for detailed analysis) is further configured to set a type of the virtual object based on the size information of the real object (Kitahara- ¶0029, The block group selection means, in accordance with a size of a group of adjacent blocks belonging to the same hue category, selects a group of blocks from which the image of the object is to be generated).

Regarding claim 15, Kitahara in view of Ito, discloses the information processing device according to claim 1, and discloses wherein the circuitry (see Claim 1 rejection for detailed analysis) is further configured to set, based on the type of the virtual object, the virtual space including the virtual object having the type of virtual object placed therein (Kitahara- ¶0029, The block group selection means, in accordance with a size of a group of adjacent blocks belonging to the same hue category, selects a group of blocks from which the image of the object is to be generated), and
wherein the virtual space differs in layout according to the position information of the real object (Kitahara- Fig. 6B and ¶0115, a plurality of water droplets have appeared as the target object OBJ1 from near the center of the blue subject portion included in the camera image CI; Fig. 7B and ¶0116, plants and flowers have appeared as the target object OBJ2 from near the center of the green subject portion included in the camera image CI; Fig. 8B and ¶0117, a flame has appeared as the target object OBJ3 from near the center of the red subject portion included in the camera image CI).

The method of claim 19 is similar in scope to the functions performed by the apparatus of claim 1 and therefore claim 9 is rejected under the same rationale.

Regarding claim 20, all claim limitations are set forth as claim 1 in a non-transitory computer-readable medium having embodied thereon a program and rejected as per discussion for claim 1.
Regarding claim 20, Kitahara in view of Ito, discloses a non-transitory computer-readable medium having embodied thereon a program (Kitahara- Figs. 1, 5, ¶0009, configuration of a computer-readable storage medium having stored thereon a display control program […] is executed by a computer of a display control apparatus that displays an image on a display device), which when executed by a computer causes the computer to execute a method of claim 1.

Regarding claim 23, Kitahara in view of Ito, discloses the information processing device according to claim 1, and further discloses wherein the circuitry is further configured to select the virtual object for display at the position of the real object based on a user operation (Ito- Fig. 7 and ¶0139 discloses When the marker 60 is imaged by the outer imaging section 23, a virtual object 61 representing a dragon on the marker 60 [the virtual object for display at the position of the real object] is displayed on the upper LCD 22 in a stereoscopically visible manner; ¶0188 discloses At step S14 in FIG. 9, the CPU 311 selects one virtual object from among one or more virtual objects disposed in the virtual space; ¶0091-0092 discloses a finger of a user may be used for making an input on the touch panel 13, in addition to the touch pen 28. The operation buttons 14A to 14L are each an input device for making a predetermined input […] The analog stick 15 and the cross button 14A are positioned so as to be operated by a thumb of a left hand with which the lower housing is held).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara to incorporate the teachings of Ito, and applying a finger of a user may be used for making an input and the virtual object for display at the position of the real 
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.


6.	Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara in view of Ito, further in view of Wright et al., (“Wright”) [US-2012/0306853-A1]
Regarding claim 2, Kitahara in view of Ito, discloses the information processing device according to claim 1, and further discloses wherein the virtual space differs in layout  (Kitahara-  ¶0140, the display image to be displayed on the upper LCD 22 is generated by superimposing the virtual world image on the real world image [the virtual space differs in layout] such that the virtual world image is given preference).
The prior art fails to explicitly disclose the virtual space differs in layout according to an attribute of a reference object depicted in the captured image.
Howeve, Wright discloses 
the virtual space differs in layout according to an attribute of a reference object depicted in the captured image (Wright- Figs. 5A-5C and ¶0050, a real-world object 500 comprises a red billiard ball [an attribute of a reference object depicted in the captured image] […] a virtual representation 502 of the red billiard ball 500 is associated with the attribute of being hot [an attribute of a reference object] and flames 504 are added to the virtual representation to visually indicate such […] a virtual representation 506 that masks or changes the appearance of the real-world object 500 to look like a flaming ball or sun [the virtual space differs in layout]).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Ito to incorporate the teachings of Wright, and applying the 
Doing so would utilize an augmented reality application.

Regarding claim 22, Kitahara in view of Ito, discloses the information processing device according to claim 1, and fails to explicitly disclose, but Wright discloses wherein the circuitry is further configured to recognize the real object based on the texture of the real object (Wright – Fig. 2 and ¶0032, capture one or more images of the real-world object 206 […] the real-world object 206 is a red billiard ball [recognize the real object based on the texture]; ¶0018, the virtual object has characteristics such as surface textures that are derived from the images of the real-world object; ¶0042, captures a plurality of characteristics of the real-world object in the virtual representation. The characteristics include color, surface textures).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Ito to incorporate the teachings of Wright, and capturing a plurality of characteristics of the real-world object include color, surface textures into the real object, as taught by Kitahara/Ito to recognize the real object based on the texture of the real object.
The same motivation that was utilized in the rejection of claim 2 applies equally to this claim.


7.	Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara in view of Ito, further in view of Billinghurst et al. (hereinafter referred to as Billinghurst) ("The MagicBook: a transitional AR interface")
Regarding claim 3, Kitahara in view of Ito, discloses the information processing device according to claim 1, and though Kitahara discloses wherein the virtual space differs in layout (Kitahara-  ¶0140, the display image to be displayed on the upper LCD 22 is generated by superimposing the virtual world image on the real world image [the virtual space differs in layout] such that the virtual world image is given preference), the prior art fails to explicitly disclose, but Billinghurst discloses the virtual space differs in layout according to a capture location of the captured image (Billinghurst- para. bridging bottom p,746, tight col to top of p.747. left col.; and p.749, para. bridging left and right col., “People can turn the pages of these books, look at the pictures, and read the text without any additional technology (Fig. 3a). However, if they look at the book through an AR display they see 3D virtual models appearing out of the pages (Fig. 3b) […] models appear attached to the real page so users can see the AR scene from any perspective simply by moving themselves or the book” “Users can change the virtual models simply by turning the book pages and when they see a scene they particularly like, they can fly into the page and experience it as an immersive virtual environment” “Turning a book page to change virtual scenes is as natural as rotating the page to see a different side of the virtual models”; page 749, right column, first paragraph, that when the reader looks at these pictures through the HHD, computer vision techniques are used to precisely calculate the camera position and orientation relative to the tracking mark).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Ito to incorporate the teachings of Billinghurst, and applying changing the virtual models simply by turning the book pages, as taught by Billinghurst into the virtual space differs in layout, as taught by Kitahara/Ito so the virtual space differs in layout according to a capture location of the captured image.
Doing so would allow multiple users to experience the same virtual environment either from an egocentric or an exocentric perspective.

Regarding claim 4, Kitahara in view of Ito, discloses the information processing device according to claim 1, and though Kitahara discloses wherein the virtual space differs in layout (Kitahara-  ¶0140, the display image to be displayed on the upper LCD 22 is generated by superimposing the virtual world image on the real world image [the virtual space differs in layout] such that the virtual world image is given preference), Kitahara fails to explicitly disclose, but Billinghurst discloses wherein the virtual space differs in layout according to an attribute (i.e. camera position and orientation) of the image capture device (Billinghurst- page 749, right column, first paragraph, that when the reader looks at these pictures through the HHD, computer vision techniques are used to precisely calculate the camera position and orientation relative to the tracking mark).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Ito to incorporate the teachings of Billinghurst, and applying camera position and orientation, as taught by Billinghurst into the virtual space differs in layout, as taught by Kitahara/Ito so the virtual space differs in layout according to an attribute of the image capture device.
The same motivation that was utilized in the rejection of claim 3 applies equally to this claim.

Regarding claim 10, Kitahara in view of Ito, discloses the information processing device according to claim 1, and the prior art fails to explicitly disclose, but Billinghurst discloses wherein the virtual object (i.e. virtual people) includes an avatar (i.e. virtual avatars) for a user (Billinghurst- page 749, right column, last paragraph to page 750, left column, first paragraph, each of the user computers are networked together for exchanging information about avatar positions, the virtual scene that each user is viewing, and this is used to place virtual avatars of people that are viewing the same scene - suggests a control unit that causes an image of a virtual object placed for each user within the augmented reality space to be displayed on a screen).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Ito to incorporate the teachings of Billinghurst, and applying 
The same motivation that was utilized in the rejection of claim 3 applies equally to this claim.


8.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara in view of Ito, further in view of Billinghurst, still further in view of Hayakawa Takeshi, (machine translation of JP 2012-178069A with citation below, hereinafter “Takeshi”)
Regarding claim 5, Kitahara in view Ito and Billinghurst, discloses the information processing device according to claim 4, and fails to explicitly disclose, but Takeshi discloses wherein the circuitry (Takeshi- Fig.4) is further configured to determine (Takeshi- Fig.6: control part 55; ¶0079, the control part 55 change content of the positional relationship of the marker of the player card 3 and the marker of the mass on the board 2), based on an attribute of a user (Takeshi- ¶0102, The superimposed display of the virtual object is carried out to the position matched with the marker on the board 2 of real space with a predetermined form, making the time in changing the attributes (a possession point, an item, etc.) of the player in virtual space, and a game (virtual space) pass”), an initial position of the virtual object placed within the virtual space (Takeshi- ¶0031-0032, real space and virtual space can be matched by defining the coordinate system of virtual space on the basis of the marker 3 arranged in real space. A marker coordinate system is defined to each marker 3 […] the marker 3 can be used as the starting point of a marker coordinate system; ¶0074,The coordinate system in real space can determine the position used as the starting point before a game start, for example, and the game device 1 and the position in the coordinate system in the real space of each marker can be acquired using the information acquired from the acceleration sensor 39 with which the game device 1 is equipped).

Doing so would provide the positional relationship of virtual objects placing for multiple users in the collaborative environment can be enhanced.

Regarding claim 11, Kitahara in view Ito and Billinghurst, discloses the information processing device according to claim 10, and fails to explicitly disclose, but Takeshi discloses wherein the circuitry (Takeshi- Fig.4) is further configured to place the avatar of the user accessing the virtual space in real-time within the virtual space (Takeshi- Fig. 18, 19 and 20 and ¶0174-0182 details the character object 4B (avatar) which the game device 1B operates (by user) to plays a match against the enemy character object 7-2 and wins. The match happened in the imaging range 50B (the augmented reality space) of the game device 1B in real-time within the augmented reality space. Both game devices AA and 1B could detect (access) the imaging range 50B (same augmented reality space) and the character object 4B could be displayed as a front-face side in the game device 1A and as back side in the game device 1B).
Takeshi’s playing a match against the enemy character object would have been recognized by one of ordinary skill in the art to be applicable to the placing an avatar of one or more users in real-time within the augmented reality space taught by Kitahara/Ito/Billinghurst and the results would have been predictable in production of the control unit places an avatar of one or more users accessing the same augmented reality space in real-time within the augmented reality space to provide an image processing method and apparatus, which the .


9.	Claims 6, 8-9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara in view of Ito, further in view Hayakawa Takeshi, (machine translation of JP 2012-178069A with citation below, hereinafter “Takeshi”)
Regarding claim 6, Kitahara in view of Ito, discloses the information processing device according to claim 1, and fails to explicitly disclose, but Takeshi discloses wherein the circuitry (Takeshi- Fig.4) is further configured to set the virtual space (i.e. imaging range) selected from among multiple virtual space candidates (e.g. imaging ranges 50A and 50B) prepared in advance (Takeshi- Fig. 18 and 20 and ¶170-172 suggests the imaging ranges 50A and 50B (virtual space candidates). These imaging ranges are imaged by game devices 1A and 1B and being prepared ahead the match).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Ito to incorporate the teachings of Takeshi, and applying the virtual space candidates, as taught by Takeshi into the information processing device, as taught by Kitahara/Ito to set the virtual space selected from among multiple virtual space candidates prepared in advance.
Doing so would provide the positional relationship of virtual objects placing for multiple users in the collaborative environment can be enhanced.

Regarding claim 8, Kitahara in view of Ito, discloses the information processing device according to claim 1, and though Kitahara discloses the position information of the real object in the real space (Kitahara- ¶0009, The image generation means […] generates an water droplets have appeared as the target object OBJ1 from near the center of the blue subject portion included in the camera image CI; Fig. 7B and ¶0116, plants and flowers have appeared as the target object OBJ2 from near the center of the green subject portion included in the camera image CI; Fig. 8B and ¶0117, a flame has appeared as the target object OBJ3 from near the center of the red subject portion included in the camera image CI), and fails to explicitly teach, but Takeshi teaches the circuitry (Takeshi- Fig.4) is further configured to determine, an initial position of the virtual object placed within the virtual space (Takeshi- ¶0031-0032, real space and virtual space can be matched by defining the coordinate system of virtual space on the basis of the marker 3 arranged in real space. A marker coordinate system is defined to each marker 3 […] the marker 3 can be used as the starting point of a marker coordinate system; ¶0074, The coordinate system in real space can determine the position used as the starting point before a game start, for example, and the game device 1 and the position in the coordinate system in the real space of each marker can be acquired using the information acquired from the acceleration sensor 39 with which the game device 1 is equipped).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Ito to incorporate the teachings of Takeshi, and applying the starting point, as taught by Takeshi into the information processing device, as taught by Kitahara/Ito to determine, based on the position information of the real object in the real space, an initial position of the virtual object placed within the virtual space.
The same motivation that was utilized in the rejection of claim 6 applies equally to this claim.

Regarding claim 9, Kitahara in view of Ito, discloses the information processing device according to claim 1, and fails to explicitly disclose, but Takeshi discloses wherein the circuitry (Takeshi- Fig.4) is further configured to determine, based on an attribute of a user (Takeshi- ¶0102, The superimposed display of the virtual object is carried out to the position matched with the marker on the board 2 of real space with a predetermined form, making the time in changing the attributes (a possession point, an item, etc.) of the player in virtual space, and a game (virtual space) pass), an initial position of the virtual object placed vvithin the virtual space (Takeshi- ¶0074, The coordinate system in real space can determine the position used as the starting point before a game start, for example, and the game device 1 and the position in the coordinate system in the real space of each marker can be acquired using the information acquired from the acceleration sensor 39 with which the game device 1 is equipped; ¶0031-0032, real space and virtual space can be matched by defining the coordinate system of virtual space on the basis of the marker 3 arranged in real space. A marker coordinate system is defined to each marker 3 […] the marker 3 can be used as the starting point of a marker coordinate system; ¶0074, The coordinate system in real space can determine the position used as the starting point before a game start, for example, and the game device 1 and the position in the coordinate system in the real space of each marker can be acquired using the information acquired from the acceleration sensor 39 with which the game device 1 is equipped).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Ito to incorporate the teachings of Takeshi, and applying the attribute and the initial position of the virtual object placed within the virtual space, as taught by Takeshi into the information processing device, as taught by Kitahara/Ito to determine, based on an attribute of a user, an initial position of the virtual object placed within the virtual space.
The same motivation that was utilized in the rejection of claim 6 applies equally to this claim.

Regarding claim 12 Kitahara in view of Ito, discloses the information processing device according to claim 1, and fails to explicitly disclose, but Takeshi teaches wherein, in a case in which the virtual space is not determined from the position information of the real object in the real space (Takeshi, Fig. 7 and ¶0087, the initial state in the virtual space of the board 2 and the player card 3 when “Before a game start, first, the board 2 is recognized and initialization processing which performs initial setting of virtual space is performed. When the board 2 whole is imaged with the game device 1 after initialization processing's performing, on the board 2 in the display screen of the game device 1” - the augmented reality space with board 2 and the player card 3 is not determined from the related information (i.e. “a user location, other locations, POIs, roads, terrain types, boundaries, or any other features of a location (or locations)”) ), the circuitry (Takeshi- Fig.4) is further configured to set a default virtual space candidate that does not depend on the position information of the real object within the one real space as the virtual space (Takeshi- Fig. 7 and ¶0087, the initial state in the virtual space of the board 2 and the player card 3  as the default setting of augmented reality space candidate).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Ito to incorporate the teachings of Takeshi, and applying the position information of the real object within the real space, as taught by Takeshi into the information processing device, as taught by Kitahara/Ito so the circuitry is further configured to set a default virtual space candidate that does not depend on the position information of the real object within the real space as the virtual space.
The same motivation that was utilized in the rejection of claim 6 applies equally to this claim.

Regarding claim 16, Kitahara in view of Ito, discloses the information processing device according to claim 13, and though Kitahara discloses wherein the circuitry (see Claim 1 rejection for detailed analysis) is further configured to determine, based on the size information of the real object within the real space (Kitahara- ¶0124, the target object OBJ that appears from the specific-colored subject may change in size when appearing, depending on the size of the subject in the real world image; Fig.9 and ¶0134, the target object data De is size data De2, […] The target object size data De2 indicates the size of each target object when caused to appear in combination with the real world image), the prior art fails to explicitly disclose, but Takeshi discloses determines an initial position of the virtual object placed within the virtual space (Takeshi- ¶0031-0032, real space and virtual space can be matched by defining the coordinate system of virtual space on the basis of the marker 3 arranged in real space. A marker coordinate system is defined to each marker 3 […] the marker 3 can be used as the starting point of a marker coordinate system; ¶0074, The coordinate system in real space can determine the position used as the starting point before a game start, for example, and the game device 1 and the position in the coordinate system in the real space of each marker can be acquired using the information acquired from the acceleration sensor 39 with which the game device 1 is equipped).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Ito to incorporate the teachings of Takeshi, and applying the size information and the initial position of the virtual object placed within the virtual space into the information processing device, as taught by Kitahara/Ito to determines, based on the size information of the real object within the real space, an initial position of the virtual object placed within the virtual space.
The same motivation that was utilized in the rejection of claim 6 applies equally to this claim.


10.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara in view of Ito, further in view of Crabtree et al., (“Crabtree”) [US-6,295,367-B2]
Regarding claim 17, Kitahara in view of Ito, discloses the information processing device according to claim 13, and fails to explicitly disclose, but Crabtree teaches wherein the size information includes a width of the real object and a height of the real object cluster must be greater than a minimum width and less than a maximum width. 2. Height. The bounding box of the region cluster must be greater than a minimum height and less than a maximum height”; col 9, lines 1-4: “(b) CObject of Region Cluster A<0.1 and the real world width and height of the object, determined by the model matcher 600, both are less than their respective minimum thresholds, Heightmin and Widthmin”).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Ito to incorporate the teachings of Crabtree, and applying the comparison of the width and the comparison of the height, as taught by Crabtree into the size information, as taught by Kitahara/Ito so the size information includes a width of the real object and a height of the real object.
Doing so would track the movement of complex objects, such as people, through a scene which may include complex objects itself. Moreover, a video tracking system which can function on an inexpensive computation platform offers significant advantages over the tracking systems heretofore known.

Regarding claim 18, Kitahara in view of Ito, discloses the information processing device according to claim 17, and though Kitahara discloses sets a type of the virtual object to be placed in the virtual space (Kitahara- ¶0029, The block group selection means, in accordance with a size of a group of adjacent blocks belonging to the same hue category, selects a group of blocks from which the image of the object is to be generated”), Kitahara fails to explicitly teach, but Crabtree teaches wherein the circuitry (Crabtree- Figs.1-2) is further configured to:
compare the width of the real object with a first predetermined threshold and compares the height of the real object with a second predetermined threshold (Crabtree- Fig. 8: Step 620, 625 and col 7, lines 27-32: “1. Width. The bounding box of the region cluster greater than a minimum width and less than a maximum width. 2. Height. The bounding box of the region cluster must be greater than a minimum height and less than a maximum height”; col 9, lines 1-4: “(b) CObject of Region Cluster A<0.1 and the real world width and height of the object, determined by the model matcher 600, both are less than their respective minimum thresholds, Heightmin and Widthmin”); and 
 a result of the comparison of the width and the comparison of the height (Crabtree- Fig. 8: Step 620, 625 and col 7, lines 27-32: “1. Width. The bounding box of the region cluster must be greater than a minimum width and less than a maximum width. 2. Height. The bounding box of the region cluster must be greater than a minimum height and less than a maximum height”; col 9, lines 1-4: “(b) CObject of Region Cluster A<0.1 and the real world width and height of the object, determined by the model matcher 600, both are less than their respective minimum thresholds, Heightmin and Widthmin”).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Ito to incorporate the teachings of Crabtree, and applying the comparison of the width and the comparison of the height, as taught by Crabtree into the size and determines the type of the virtual object based on the comparison of size so as the size includes a width of the real object and a height of the real object, and wherein the setting unit compares the width of the real object with a first predetermined threshold of the at least one predetermined threshold and the height of the real object with a second predetermined threshold of the at least one predetermined threshold, and determines the type of the virtual object based on the comparison of the width and the comparison of the height.
The same motivation that was utilized in the rejection of claim 17 applies equally to this claim.

Response to Arguments
11.	Applicant’s arguments, see pages 10, filed 08/17/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the 112 rejection; thus the 112 rejections of these claims have been withdrawn.
12.	Applicant's arguments filed on filed 08/17/2021, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
In light of the current Office Action, the Examiner respectfully submits that independent claims 1, 19 and 20 are rejected in view of newly discovered reference(s) to Ito et al. (US- 2011/0304699-A1).
Examiner notes that independent claims 1, 19 and 20 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.
13.	On pages 12-16 of Applicant's Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619